Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Claim Cancellation
The cancellation of claims 1-16 have been made of record.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 22, 23, 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013006923 A1 (herein DE923).
In reference to claim  17, DE923 teaches a printed circuit board connector (fig. 5.  Figure 5 is an alternative embodiment of the clamping and fastening device 11, which is formed on the end portion of the body 10; fig. 1) for transmitting high currents between two parallel printed circuit boards (similar to PCB shown 21, 22 fig. 2) and for providing a mutual attachment between the two parallel printed circuit boards (see [0001] which mentions fastening a first circuit board to a second circuit board), comprising: a pin contact (10) with a pin axis (central vertical axis of 10); a printed circuit board connection region (equivalent to A; image below) arranged at a connection-side end (near lead line A; image below) of the pin contact (10); a mating region (12; fig. 5) that tapers toward a mating-side end (near lead line 12; fig. 5) of the pin contact opposite the connection-side end; a connecting section (C; image below) arranged between the printed circuit board connection region and the mating region; and a first slit (see slits in figure 5) that commences at the mating-side end and extends along the pin axis towards the printed circuit board connection region, whereby two segments (see spring bodies 13 formed in figure 5) of the pin contact are formed that face in a mating direction.

    PNG
    media_image1.png
    453
    904
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    409
    451
    media_image2.png
    Greyscale

In reference to claim  22, DE923 teaches wherein the printed circuit board connector (1) is formed from an at least slightly reversibly deformable, electrically conductive material.
In reference to claim  23, DE923 teaches wherein the printed circuit board connector (1) is formed from metal.
In reference to claim  27, DE923 teaches a system (10; fig. 5 and 21, 22; fig. 1), comprising: at least a first printed circuit board (21); and at least one printed circuit board connector (fig. 5) as claimed in claim 17, wherein the at least one printed circuit board connector (10) protrudes with its printed circuit board connection region (equivalent to A; image below) through a first through-going opening (opening in 21 that receives A) of the first printed circuit board (21) and is in electrical contact with the first printed circuit board (21) at a first contact region (portion of 21 that connects with A) of the first printed circuit board (21) that is arranged at the first through-going opening..  

    PNG
    media_image1.png
    453
    904
    media_image1.png
    Greyscale

In reference to claim  28, DE923 teaches wherein the at least one printed circuit board connector (pertaining to 10) comprises between its printed circuit board connection region and its connecting section a circumferential collar (equivalent to B; image below) with which the printed circuit board connector (10) is placed on the first printed circuit board (21).

    PNG
    media_image3.png
    439
    900
    media_image3.png
    Greyscale

In reference to claim  29, DE923 teaches the at least one printed circuit board connector (10) is inserted with its mating region (12) through a second through-going contact opening (opening of 22 that receives the mating region 12) of a second printed circuit board (22) and electrically contacts this second printed circuit board at a second contact region (conductive portion of 22 that engages the device shown in figure 5) that is arranged at the second through- going contact opening ([0001 mentions the circuit board connector establishes electrical connection between the two circuit boards).
In reference to claim  30, DE923 teaches wherein the at least one printed circuit board connector (10) is at least in regions slightly elastically compressed as a result of an at least slight deformation of the segments (pertaining to 13) whilst applying a corresponding counterforce and presses against the second through-going contact opening with the corresponding counterforce from inside in order to put the second through-going contact opening in electrical contact with the contact region arranged there with a correspondingly high electrical conductivity value.
In reference to claim  31, DE923 teaches by virtue of the at least one printed circuit board connector (10) being able to at least slightly deform (i.e. the spring body 13 can flex), the second printed circuit board (22) is held with its at least one through-going contact opening (opening of 22 that receives the mating region 12) against the printed circuit board connector (i.e. the opening of 22 abuts against the mating region 12 of the board connector 10) in such a manner that the printed circuit board connector (10) is able to move within a predetermined tolerance range in the direction of the first printed circuit board (21) and/or in the opposite direction (“in the opposite direction of the first printed circuit board”, i.e. the mating region 12 of the board connector 10 abuts against the top portion of the opening of the 2nd PCB.  The mating region 12 compresses and the board connector is moved further to its final position in the opening of the 2nd PCB)..  
In reference to claim 32, DE923 teaches wherein by virtue of its first slit (see slits in figure 5) the at least one printed circuit board connector (10) is able to deform as said at least slightly (i.e. the slits allow the mating region to flex).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013006923 A1 (herein DE923) in view of Crowley 5963432.
	In reference to claim  18, DE923 substantially teaches the invention as claimed.
	However DE923 does not teach further comprising a second slit that commences at the mating- side end and extends along the pin axis towards the printed circuit board connection region, wherein the second slit crosses the first slit) in the pin axis, whereby four segments of the pin contact are formed that face in the mating direction.
	Crowley teaches a second slit (see two slits forming 251-254 in figures 6, 8) that commences at the mating- side end (near lead line 270; fig. 8) and extends along the pin axis (central longitudinal axis of 200; fig. 8), wherein the second slit crosses the first slit in the pin axis (see fig. 6, 8), whereby four segments (251-254) of the pin contact are formed that face in the mating direction.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Crowley, as taught by Crowley col. 3, lines 58-63, in 
	In reference to claim  19, DE923 in view of Crowley teach further comprising one or more further slits that commence at the mating-side end and extend along the pin axis towards the printed circuit board connection region, whereby further segments are formed in addition to the four segments..  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Crowley, as taught by Crowley col. 3, lines 58-63, in order to facilitate providing a snap lock for the printed circuit board.  The component still can surely secure to a printed circuit board, therefore new results are not produced.
	In reference to claim  20, DE923 in view of Crowley teach wherein the first slit and the second slit cross at right angles in the pin axis.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Crowley, as taught by Crowley col. 3, lines 58-63, in order to facilitate providing a snap lock for the printed circuit board.  The component still can surely secure to a printed circuit board, therefore new results are not produced.
	In reference to claim 21, DE923 teaches the first slit end in the connecting section and do not extend past an end of the connecting section (C; image below).

    PNG
    media_image2.png
    409
    451
    media_image2.png
    Greyscale


Crowley teaches the first slit and the second slit (slits that form 251-254; fig. 6, 8) end in the connecting section (220; fig. 8) and do not extend past an end of the connecting section (220).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Crowley, as taught by Crowley col. 3, lines 58-63, in order to facilitate providing a snap lock for the printed circuit board.  The component still can surely secure to a printed circuit board, therefore new results are not produced.
In reference to claim  26, DE923 substantially teaches the invention as claimed.
However DE923 does not teach wherein the printed circuit board connector is formed at least in sections in a symmetrical manner, and wherein the pin axis is at least in regions a symmetrical axis of the printed circuit board connector.
Crowley teaches of a component (200; fig. 8) that is formed at least in sections in a symmetrical manner (see figs. 5-8), and wherein the component axis (central longitudinal axis of 200) is at least in regions a symmetrical axis of the component.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Crowley, as taught by Crowley col. 3, lines 58-63, in order to facilitate providing a balanced snap locking to the printed circuit board.  The component still can surely secure to a printed circuit board, therefore new results are not produced.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102013006923 A1 (herein DE923) in view of Wendling et al. US 6893291 B2.
	In reference to claim  24, DE923 substantially teaches the invention as claimed.
	However DE923 does not teach wherein the printed circuit board connector is a turned part.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Wendling to modify DE923 as an alternative manufacturing technique to form the print circuit board connector.  This is a known manufacturing technique, therefore new results are not produced.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102013006923 A1 (herein DE923) in view of Jacobsson US 6186841 B1.
	In reference to claim 25, DE923 substantially teaches the invention as claimed.
	However DE923 does not teach wherein the first slit is provided in the printed circuit board connector  by means of a sawing or milling process.
	Jacobsson teaches of using a milling process to form slits (col. 2, lines 59-61).  Using the teachings of Jacobsson to modify DE923 to arrive at the results of claim 25 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Jacobsson to modify DE923 as an alternative manufacturing technique to form the first slit in the printed circuit board connector.  This is a known manufacturing technique, therefore new results are not produced.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/17/2021